Citation Nr: 1403355	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-31 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back disability ("back disability"). 

2.  Entitlement to a total disability rating to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. W.R.




ATTORNEY FOR THE BOARD

C. E. de Jong, Associate Counsel

INTRODUCTION

The Veteran (appellant) served on active duty from January 1959 to February 1961 and from January to March 1991.  

The issues of a bilateral leg disability and a urinary disability, both secondary to the Veteran's low back disability, appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the RO in Louisville, Kentucky, which increased the Veteran's rating for his service-connected lumbar degenerative disc disease from 10 percent to 20 percent, effective February 2010. 

The Veteran testified before the undersigned at a May 2012 videoconference hearing at the RO.  A transcript has been associated with the file.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  38 C.F.R. § 20.1304 (2013). 

 The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence.  

The issue of entitlement to compensation for total disability due to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's lumbar degenerative disc disease has not been manifested by ankylosis or incapacitating episodes requiring prescribed bed rest at any time during the period on appeal.  

2. The Veteran's lumbar degenerative disc disease has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less as of February 24, 2012.  

3. The schedular criteria are adequate to rate the Veteran's service-connected disability.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for lumbar degenerative disc disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

The Veteran contends he is entitled to a rating in excess of 20 percent for his lumbar degenerative disc disease because it has worsened to a compensable degree since the effective date of his most recent rating in February 2010.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.   The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).   However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243.  Under the Formula, a 20 percent evaluation requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.   Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.   Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The Veteran does not allege and the medical evidence of record does not show ankylosis of the thoracolumbar spine.  The Veteran was seen for March 2010 and March 2011 VA examinations and was not found to have ankylosis on either occasion.  The Veteran's private and VA treatment records do not reveal ankylosis.   The Board finds the Veteran does not have ankylosis of the thoracolumbar spine.  

Following his May 2012 Board hearing, the Veteran submitted a private treatment record from Smiths Grove Physical Therapy dated February 24, 2012.  The record contains range of motion findings showing that forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees on examination.  Under 38 C.F.R. § 4.71a, DC 5235-5243, a 40 percent evaluation is warranted when the evidence of record shows forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

As this evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees, a 40 percent evaluation is warranted for the Veteran's lumbar degenerative disc disease as of this date.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Id., at Note (1).  As noted above, the Veteran raised the issues of objective neurological abnormalities manifested by bilateral leg problems and a urinary condition at his May 2012 Board hearing.  The Veteran wished to raise these issues as secondary to his service-connected lumbar degenerative disc disease.  These issues have not been adjudicated by the RO and are not before the Board at this time.  At this time, based on the medical evidence of record, the Board finds no basis to award the Veteran a higher evaluation for his back disability based on these contentions.   

Based on the above, the Board finds that no higher rating is warranted under the General Ratings Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Veteran's lumbar degenerative disc disease may, in the alternative, be termed intervertebral disc syndrome.  Intervertebral disc syndrome may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The evidence of record does not show the Veteran has suffered any incapacitating episodes during the period on appeal.  There are no reports of incapacitating episodes or prescribed bed rest in the Veteran's private treatment records, and the Veteran did not report any during his March 2010 or March 2011 VA examinations.  

At his May 2012 Board hearing, the Veteran reported that his private physician had advised him to rest his back as much as possible.  The Veteran reported his private physician told him to rest his back approximately 3 times per year.  However, the Veteran did not indicate that the physician actually "prescribed bed rest" at any point, and there is no prescription of bed rest that appears in the Veteran's VA or private treatment records.   If the Veteran was, in fact, prescribed bed rest, that fact should have been recorded in his records in the ordinary course of treatment.  The Board takes their absence as proof that the treatment was not prescribed.  See Fed. Rules of Evid. 803(6), (7).  In the absence of prescribed bed rest, a rating under the alternative ratings formula cannot be granted.  Thus, a higher rating is not warranted under the alternative ratings formula. 

The Board has considered the application of the DeLuca factors.  The Veteran has complained of moderate daily pain with stiffness, weakness, fatigue and limited motion.  The Veteran's March 2010 and March 2011 VA examinations both noted that pain was present after the final range of motion test, but that there were no additional limitations after 3 repetitions of range of motion testing.  The VA examinations also noted that painful motion of the thoracolumbar spine was present during the range of motion testing.  However, pain, by itself, throughout a joint's range of motion does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain is part of the General Ratings Formula, and the Veteran does not appear to have any increased limitation of motion due to pain on use.  Therefore, the Board finds that a higher disability evaluation is not warranted on the basis of functional loss due to pain or due to fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. 

In this regard, it is important for the Veteran to understand that without taking into consideration all of the Veteran's problems with his the current grant could not be justified as not all of the evidence of record support the granting of the 40 percent evaluation, a very significant disability evaluation.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 40 percent must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Board has also considered whether a referral for extraschedular rating is warranted for the rating on appeal.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's low back disability is not inadequate.  Reviewing the evidence, the Board notes that the Veteran has complained of moderate daily pain with stiffness, weakness, flare-ups, fatigue, and limited motion.  All these symptoms have been anticipated by the Diagnostic Code used to rate this disability.  The evidence does not show that his disability affects his employability in ways not contemplated by the ratings schedule.  Similarly, the evidence does not present a disability picture that would produce impairment in earning capacity beyond that reflected in the ratings schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for the service-connected disability are adequate.   Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board finds that the criteria for ratings in excess of those already assigned have at no time been met.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is in favor of the Veteran's increased rating claim for lumbar degenerative disc disease, and a rating of 40 percent, but no higher, is granted from February 24, 2012.  

II. Duties to Notify and Assist

 VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to a rating in excess of 20 percent for a low back disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in February 2010 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in April 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations in March 2010 and March 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The March 2010 and March 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
ORDER

Entitlement to a disability rating of 40 percent is granted.


REMAND

At his May 2012 Board hearing, the Veteran reported, and his friend and former co-worker Mr. W.R. confirmed, that he left his last job due to his service-connected low back disability.  This evidence of unemployment and functional impairment may indicate, interpreted liberally, a claim for total disability based on individual unemployability (TDIU), but this is not clear.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009). 

Accordingly, the case is REMANDED for the following action:

1. Provide to the Veteran all notification action required by VA's duty to notify with respect to TDIU.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  If the Veteran is not raising this claim, he should so indicate, in writing.

2.  The RO/AMC should address all remaining service connection claims in this case.

3. The RO should adjudicate the claim of TDIU on the merits (if the RO believes another VA examination is needed, if it should be undertaken).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


